Citation Nr: 0522904	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
neck/shoulder disability, and entitlement to service 
connection for a disability of the neck and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from  June 1966 until June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina. 

FINDINGS OF FACT

1.  Service connection for the residuals of a neck injury was 
denied by a rating decision of November 1990.  The veteran 
was informed of this decision and was advised of his 
appellate rights in December 1990.  No appeal was taken from 
this determination.

2.  The evidence received since the November 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a neck disorder.

3.  Service connection is in effect for the following 
disabilities: chronic blepharoconjuctivitis, left, residuals 
of gunshot wound; epiphora, left, with stricture of 
nasolacrimal duct, left, and complaints of early morning left 
eye pain, residual shell fragment wound; deviated nasal 
septum to left, residuals fracture of nose, due to shell 
fragment wound; scar, left side of bridge of nose, residual 
of shell fragment wound.

4.  The evidence does not demonstrate that any current neck 
or shoulder disability was present in service, is causally 
related to any incident of the veteran's active service, is 
etiologically related to a service connected disability, or 
that arthritis was manifested within one year following 
service discharge.  


CONCLUSIONS OF LAW

1. The November 1990 rating decision that denied service 
connection for a neck disabilty is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2005); 38 C.F.R. § 20.200 (2004). 

2. New and material evidence has been presented to reopen a 
claim for entitlement for service connection for a neck 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2005); 38 C.F.R. §§ 3.102,  3.156, 3.159 (2004).

3. A disability of the neck or shoulders, including 
degenerative disc disease and degenerative joint disease of 
the cervical spine, was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service connected 
disability.   38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Regional Office's denial of of 
the veteran's claim that he currently has a neck and shoulder 
disorder, which resulted from the shell fragment wound 
suffered to his nasal area in 1967 while serving in Vietnam 
or as a result of an automobile accident suffered in June 
1968, just prior to his release from active duty, or as the 
result of sleeping on wet, cold ground during service.  

I.  Duty to Assist/Provide Notice
 
The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Regional Office (RO) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). VA 
satisfied the first three requirements of its duty to notify 
by means of letters of June and July 2003 from the RO to the 
veteran that were issued prior to the initial RO decision.  
The letters specifically informed the veteran of what 
evidence was required to substantiate the claim(s) and of his 
and VA's respective duties for obtaining evidence.  

The June and July 2003 letters did not specifically request 
that the veteran provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's July 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the February 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Moreover, the 
record contains a statement from the veteran, dated in July 
2003, stating that "the only other evidence I can offer is 
the name and address of a fellow service member who eye-
witnessed the original injury."  That name and address were 
provided by the veteran.  Under these circumstances, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.
 
After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the duty to assist. The 
veteran has been notified, via the Statement of the Case of 
February 2004, of the applicable laws and regulations that 
set forth the criteria for entitlement to service connection 
for a neck and shoulder disability.  The record in this case 
includes all relevant and identified treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  The VA has also afforded 
the veteran a thorough medical examination to assess the 
nature and etiology of his claimed condition.  Further, the 
VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence, including a statement from 
one of the veteran's identified former comrades-in-arms, and 
has satisfied its duty to assist.  Accordingly, the Board 
finds that both the notice and duty to assist provisions of 
the law are met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

II. New and Material Evidence

The veteran's original claim for service connection for a 
neck disorder was received in August 1984.  In rating 
decisions in September 1984 and then in November 1990, the RO 
denied the veteran's claim for service connection for a neck 
disabilty on the basis that, despite evidence of such current 
disability, there was no causal connection found to the nasal 
injury suffered in 1967, an automobile accident suffered in 
1968, or any other incident of the veteran's active military 
service.  The veteran was notified of those decisions and of 
his appellate rights by letters dated in October 1984 and 
December 1990, respectively.  However, he did not initiate an 
appeal as to either of those decisions, and they became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §20.200.  

In a March 2003 statement, the veteran claimed that service 
connection was warranted for residuals of a neck and shoulder 
injury.  He stated:

Reference VA letters of 7/19/02, 2/20/03 and 3/4/03 --  
These are sufficient documents supporting my original 
injuries during service both in Vietnam and just prior 
to discharge in an auto accident to establish a 
reasonable cause to the damage to my neck and shoulders, 
to include the damaged vertebrae/disc disease.  Please 
ask for a medical opinion regarding the probability of 
these incidents being the cause of my current neck and 
shoulder conditions.

In a June 2003 rating decision, the RO denied the claim on 
the basis that new and material evidence had not been 
submitted to reopen claim for service connection for a neck 
disability.  In February 2004, a Decision Review Officer 
reviewed that decision, determined that new and material 
evidence had been submitted to reopen the claim, but denied 
the claim on the merits.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."   Under 38 C.F.R. § 3.156(a) 
(2004), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See also 
Hodge v West, 155 F. 3d 1356 (Fed. Cir. 1998).  When 
determining whether should be reopened, the credibility of 
the newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet App. 510 (1992).  

In the November 1990 rating decision, the RO denied the 
veteran's claim for service connection for the neck disorder 
on the basis that, despite evidence of current disability, 
there was no connection found to the nasal injury suffered in 
1967, the automobile accident suffered in 1968, or any other 
incident of the veteran's active military service.  The 
veteran was notified of that decision and his appellate 
rights by a letter dated in December 1990.  However, he did 
not initiate an appeal from this decision and it became 
final.  38 U.S.C.A. 7105; 38 C.F.R. 20.200.  

Evidence received since the time of the November 1990 rating 
decision includes statements by the veteran regarding the 
incurrence of the disabilities at issue, the reports of VA 
medical examinations in May 2002 and January 2004, and 
statements from R.S. and E.G.L. , former comrades-in-arms of 
the veteran.  These documents are new, as they were not 
previously of record.  The veteran's and his former comrades-
in-arms' statements provide additional details regarding his 
injuries during service, particularly his shell fragment 
wound to the nasal area.  The January 2004 examination report 
shows a diagnosis of degenerative disc disease/degenerative 
joint disease of the cervical spine with residuals, a 
diagnosis which was not previously of record.  Hence, it is 
concluded, resolving all doubt in the veteran's favor, that 
the newly received evidence is material, as it is raises a 
reasonable possibility of substantiating the claim.  Hence, 
we conclude that new and material evidence has been submitted 
and the claim is reopened.  38 C.F.R. § 3.156(a) (2004);  See 
Barnett v. Brown, 83 F. 3d. 1380, 1383, 84 (Fed. Cir. 1996).

It is unclear as to whether the veteran is seeking service 
connection for a shoulder disability as part and parcel of 
the disability of the neck or as a separate and distinct 
disability.  If it is part and parcel of the neck disability, 
the claim is reopened, as discussed above.  If not, no 
prejudice results, as the ultimate effect is that this matter 
is being considered on a de novo basis.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   


III.  Service Connection

Service connection is granted for disability resulting from 
an injury or disease, which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence may be presumed for certain types of 
chronic diseases, including arthritis (degenerative joint 
disease), if evidence establishes that the disease was 
manifest to a compensable degree within the first year 
following service separation.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection is in effect for the following 
disabilities: chronic blepharoconjuctivitis, left, residuals 
of gunshot wound; epiphora, left, with stricture of 
nasolacrimal duct, left, and complaints of early morning left 
eye pain, residual shell fragment wound; deviated nasal 
septum to left, residuals fracture of nose, due to shell 
fragment wound; scar, left side of bridge of nose, residual 
of shell fragment wound.
The veteran's  service medical records indicate he was 
sitting on a bunker near Cu Chi base camp in South Vietnam in  
January, 1967, when fragments from an exploding enemy 
artillery round caused a comminuted fracture of his left 
nasal bones.  According to the medical records, the nasal 
fracture was reduced and the laceration was sutured, using 1% 
xyloxaine anesthesia.  There was no artery or nerve 
involvement.  It was noted that he was temporarily unable to 
turn his neck.  The incurrence of this injury is supported by 
the recent statements from both of the veteran's comrades-in 
arms, as well as the veteran's own statements.  The statement 
from E.G.L. notes that, following this injury, the veteran's 
face was black and blue and that he could not turn his neck.

The service separation examination was conducted in May 1968 
and was negative for any findings of a neck or shoulder 
disability.  The spine and upper extremities were described 
as normal.  Service clinical records show that, on Saturday, 
8 June, 1968 at Fort Bragg, North Carolina, the veteran was 
involved in a motor vehicle accident and was  treated the 
following Monday morning with heat and pain medication.  It 
was noted that he experienced neck stiffness after the 
accident.  The assessment, in essence, was possible muscle 
strain.

In conjunction with his original disability claim, the 
veteran was afforded a  VA medical examination in February 
1969.  No mention was made by the veteran of either history 
or complaints of a neck or shoulder injury.  The examination 
report contains no findings or diagnosis regarding either 
such disability.  Similarly, a 1974 examination addressed 
only his service connected nasal and eye disabilities and 
provides no indication of a neck or shoulder disability. 
 
The first post-service complaint and/or clinical evidence of 
any neck and shoulder problems were first noted in private 
clinical records dated in 1984, about 16 years after the 
conclusion of the veteran's period of active duty.  He was 
seen in August 1984 for a complaint of neck pain mainly on 
the left side.  It was reported that the veteran had 
experienced neck problems for "several years."  The report 
of an X-ray study of August 1984 shows an impression of 
minimal degenerative changes.  When he was seen in September 
1984, it was again noted that the veteran had a "several 
year" history of increasing neck pain.  The assessment was 
chronic myofascial neck pain with acute exacerbation.  These 
records contain no indication of a history of neck or 
shoulder problems arising in or continuing from service.  The 
examining physician expressed no opinion as to the etiology 
of the veteran's neck pain.  

VA medical records dated in October 1990 reflect the presence 
of cervical spine pathology, but provide no indication as to 
its etiology or any association with service.  Specifically, 
a radiology report shows an impression of narrowing of the C-
4 disc space and anterior and posterior osteophyte formation 
at C4-5 and, to a lesser extent C 5-6, and the report of a 
MRI study at that time showed an impression of cervical 
spondylosis with questionable significant stenosis.  

A private medical report dated in October 1990 notes that the 
veteran complained of neck pain and that he "[a]pparently 
relates this to 1968 accident while in military service."  
The report contains no opinion by the examining physician, as 
opposed to the veteran, as to the etiology of the veteran's 
cervical spine disabilities, diagnosed as osoteoarthritis, 
cervical spine and cervical spondylosis with spinal stenosis, 
C4-5, C 5-6.

In conjuction with a claim for an increased rating for his 
service connected disabilities, the veteran underwent a VA 
medical examination in May 2002.  The report contains no 
complaints, history or findings regarding the disabilities 
for which service connection is being sought.  

 The veteran was afforded a VA examination in January 2004 in 
conjuction with the present claim.  The examiner noted the 
following:

C-file review documents an injury to the patient's nose 
from a shell fragment in 1967.  It also notes one 
mention of neck stiffness following the motor vehicle 
accident in 1968, other wise there is no documentation 
of any injury to the neck.  The separation physical 
which antedated the motor vehicle accident makes no 
mention of neck problems.  There is no other mention 
until 1984 in the patient's record, when his doctor 
indicated he had chronic myositis.  At that time in 
1993, time frame, he had had x-rays of the neck and 
upper back which showed mild spurring of the thoracic 
spine with the normal cervical spine examination.   In 
1990, he first had an MRI which demonstrated the 
degenerative findings that are noted on the 2002 MRI.  
In my opinion, there is inadequate documentation of 
problems with the neck in the C-file up until 1984 to 
make any connection between the episode in 1967 and the 
episode in 1968 and the development of the degenerative 
disease without resort to unfounded speculation.
 
In sum, the evidence clearly shows that the veteran 
experienced pain and limited mobility of the neck following 
his injury by a shell fragment during service in 1967.  
However, no neck or shoulder problems were in evidence at the 
time of the separation examination in May 1968.  The veteran 
then experienced neck stiffness as the result of an 
automobile accident in June 1968.  There is no indication of 
any residual neck or shoulder disability at the time of the 
VA medical examinations in 1969 and 1974.  The initial 
clinical documentation of neck problems, including arthritis 
of the cervical spine, was revealed by private medical 
records of 1984, almost 16 years following service.  While it 
was reported at the time that the veteran had neck problems 
for "several years," there is no indication that these had 
continued from the time of his military service or that they 
were causally related to any incident of service.  While the 
veteran maintains that he has had problems with his neck 
since service, this is not supported by the available medical 
records, including those from a time more proximate to 
service.  The evidence as a whole does not show continuity of 
symptomatology of a neck/shoulder disability since service.  
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In fact, the post-service medical records indicate a 
clear break in the continuity of symptomatology.   Such a 
lapse of time is a proper factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

While the veteran attributes his current neck and/or shoulder 
pathology to service, as a lay person, he is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   No medical 
professional has determined that the veteran has a neck or 
shoulder disability of service origin.  The 1990 private 
medical record notes only that the veteran attributed the 
problem to service, with no opinion as to its etiology 
offered by the treating physician.  The single expert medical 
opinion on the matter was provided by the report of the 2004 
VA medical examination.  That physician opined that the 
veteran's neck and shoulder disabilities were not associable 
with service.  The examiner reviewed the claims file in 
formulating his opinion, and the Board finds that such 
opinion is highly probative.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001). 

The weight of the competent medical evidence demonstrates 
that the neck problems during service were transitory and 
resolved without residual disability, and that any current 
neck/shoulder disability began years after the veteran's 
active duty, was not caused by any incident of service, and 
is not proximately due to or the result of his service-
connected shell fragment wound to the nasal area.   
Moreoever, arthritis of the cervical spine was first shown 
many years following service and may not be presumed to have 
been service incurred.  The Board concludes that neither 
direct, presumptive nor secondary service connection for a 
neck/shoulder disability is warranted.  There is no medical 
opinion establishing a connection between any incident of 
service or any service connected disability and the currently 
diagnosed neck/shoulder disability.  
 
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 



ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a 
neck/shoulder disability, previously claimed as neck pain.
 
Entitlement to service connection for a neck and shoulder 
disability is denied.  
 

 
                        
____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


